—Judgment, Supreme Court, New York County (Laura Drager, J., at initial plea; John Cataldo, J., at second plea and sentence), rendered January 5, 1999, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant claims that, due to the People’s allegedly unreasonable delay in ascertaining his second felony offender status, he was entitled to be sentenced, as originally promised, to a term of 1 year. This claim was waived when, upon the People’s discovery of his prior felony convictions, defendant accepted a renegotiated plea and sentence. In any event, since defendant was, in fact, a second felony offender a sentence of 1 year would have been illegal and the court would have had no authority to impose such a sentence (People v Scarbrough, 66 NY2d 673). Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Williams, Tom, Lerner and Buckley, JJ.